Citation Nr: 1452163	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Pittsburgh, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has tinnitus that had its onset in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's tinnitus is due to acoustic trauma incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 7105(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  As explained below, the greater weight of the evidence reflects that the Veteran has tinnitus that is etiologically related to noise exposure from documented combat service in Vietnam.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records do not show complaints of tinnitus.  It is uncontroverted that there is a gap of many years between service separation and the date of claim in January 2011.  

The Veteran testified before the undersigned that he has had tinnitus since exposure to combat-related noise as an infantry machine gunner in Vietnam.  He described one or more firefights daily, and noted that he became aware of tinnitus about halfway through his tour in Vietnam.  It has been present since that time.  He reported that he was not aware that his service treatment records noted slight hearing loss and perforated eardrum at entrance to service.  His many medals include a Combat Infantry Badge.  

A VA examination conducted in February 2011 with an addendum dated in May 2011 reflects the diagnoses of tinnitus.  The Veteran reported that this had been present since his acoustic trauma in Vietnam.  The examiner opined that the tinnitus was associated with hearing loss measured on the examination.  

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  The Board finds the Veteran competent and his testimony credible inasmuch as he has had a perception of subjective tinnitus since service.  

Viewed as a whole, the evidence is at least in balance as to whether the Veteran has current tinnitus that is due to service.  Any doubt on this issue is resolved in favor of the claim.  Accordingly, service connection for tinnitus is established.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for current bilateral hearing loss based on conceded acoustic trauma.  The Veteran testified before the undersigned that he has been aware of hearing loss since about halfway through his tour of duty in Vietnam and this has continued to the present time.  In Vietnam he served as an infantryman and gunner involved in daily firefights.  

Service treatment records include an October 1968 pre-induction examination reflecting slight hearing loss in the left ear with an audiogram report showing a decibel threshold of 25 at 4000 Hertz.  He was noted to have a scarred left eardrum representing an old healed perforation.  A February 1971 audiogram report at separation shows all relevant decibel thresholds were 15, including at 4000 Hertz.  He reported for a history that he had a left ear infection 6 years ago which was treated without complications.  

Bilateral hearing loss was not documented in post service records until many years following service.  In a May 2008 VA emergency room visit, he reported hearing loss since Vietnam.  A report of VA examination dated in February 2011 reflects bilateral hearing loss that meets VA criteria set forth at 38 C.F.R. § 3.385 (2014).  

As noted above, however; the Veteran testified that he did not believe he had appreciable hearing loss prior to service.  He considered himself to have normal hearing an entrance to service and hearing loss since his Vietnam service.  

VA examination in February 2011 yielded the audiologist's opinion she could not comment on the right ear sensorineural hearing loss and left ear mixed hearing loss without resort to speculation given the lack of pre-enlistment or discharge audiology information.  A May 2011 addendum reviewed these examinations and noted normal hearing at both the pre-induction and separation examinations, then concluded it was not at least as likely as not that the measured hearing loss was associated with noise exposure while on active duty.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  In this case, the VA examiner failed to address key facts that are in the record.  The examiner failed to provide a rationale for the conclusions made in the May 2011 report; the opinion is essentially conclusory.  Consequently, the Board finds the examination inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records. 

Associate any records obtained with the Veteran's paper claims folder or Virtual VA/VBMS.

2.  Then, schedule the Veteran for a VA audiological examination.  The claims file and any Virtual VA/VBMS record must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following:

Left Ear

(a) The examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that left ear hearing loss noted upon the pre-induction examination was aggravated (i.e., permanently worsened) during service.  

(b)  If so, was any increase clearly and unmistakably (obviously, manifestly, and undebatably) due to the natural progress of the disease.  Please provide a complete explanation for the opinion.

(c)  A May 2011 VA addendum opinion indicated that the Veteran had normal hearing on the pre-enlistment hearing evaluation.  If it is also the current examiner's opinion that the Veteran did not have left ear hearing loss at the time of the pre-induction examination, the examiner should explain the reasoning therefore.  If so, the examiner should also opine as to whether any current hearing impairment (i.e., reduction in hearing acuity) in the left ear at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion.  

Right ear

The examiner should state whether any current hearing impairment (i.e., reduction in hearing acuity) at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of established in-service noise exposure.  Please provide a complete explanation for the opinion.  

For purposes of the examination, the Veteran is considered a reliable historian and credible, and acoustic trauma due to combat in Vietnam is conceded.

3.  After completing the steps outlined above and any other development deemed to be appropriate, the Veteran's claim for entitlement to service connection for bilateral hearing loss should be readjudicated.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


